U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 November 7, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Direxion Shares ETF Trust (the “Trust”) File Nos.: 333-150525 and 811-22201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statements of Additional Information for the funds listed in Appendix A below, that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated November 2, 2011, filed electronically as Post-Effective Amendment No. 50 to the Trust’s Registration Statement on Form N-1A on November 2, 2011. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A 3X BULL FUNDS 3X BEAR FUNDS International Funds Direxion Daily Turkey Bull 3X Shares Direxion Daily Turkey Bear 3X Shares Sector Funds Direxion Daily Industrial Bull 3X Shares Direxion Daily Industrial Bear 3X Shares Direxion Daily Junior Gold Miners Index Bull 3X Shares Direxion Daily Junior Gold Miners Index Bear 3X Shares Direxion Daily Silver Miners Bull 3X Shares Direxion Daily Silver Miners Bear 3X Shares 2
